Citation Nr: 0820120	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
based on service connection for the cause of the veteran's 
death.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from January 1943 until 
January 1946.  The veteran's service records indicate that he 
served in the South-Pacific Theater during World War II, 
specifically stationed in the Philippines where the veteran 
received a Philippines Liberation Ribbon.  The veteran died 
in June 1983.  The appellant in this case is the veteran's 
widow.  

The appellant originally filed her formal claim for DIC based 
on service connection for cause of the veteran's death in 
August 1983.  However, no action was taken on this claim by 
VA and she refiled the form in June 1988.  The RO denied the 
appellant's claim in a March 1989 decision.  The decision was 
not appealed and it became final.  

The appellant submitted a request to reopen her claim in 
January 2004, and submitted new evidence in support of her 
claim.  The RO denied the appellant's request to reopen her 
claim in an April 2004 decision.  The RO denied reopening 
because the added information submitted was not considered 
new and material evidence that showed the disability that 
caused the veteran's death was incurred in or was aggravated 
by his active service.  The decision became final after it 
was not appealed.  

Finally, the appellant submitted another request to reopen 
her claim in June 2005 and included more evidence in support 
of her claim.  The RO denied the appellant's request to 
reopen her claim in its October 2006 decision.  The veteran 
submitted a Notice of Disagreement (NOD) in November 2006, 
and the RO issued a Statement of the Case (SOC) in March 
2007.  The appellant submitted a timely Substantive Appeal in 
April 2007.  

During the course of the appeal, the RO, in the March 2007 
Statement of the Case, reopened the appellant's claim for DIC 
based on service connection for cause of death and 
adjudicated the case on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

A motion to advance this case on the Board's docket, which 
was received by the Board on April 10, 2008, was granted on 
May 30, 2008 due to the appellant's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  



FINDINGS OF FACT

1.  The unappealed rating decision in March 1989 denied the 
appellant DIC based on service connection for cause of the 
veteran's death.  This denial was confirmed by VA in an 
unappealed rating decision in April 2004.  

2.  The evidence submitted since April 2004 is neither 
cumulative nor redundant of evidence previously of record 
and, by itself or in connection with the evidence previously 
assembled, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

3.  The veteran died in June 1983 at the age of 59 due to 
respiratory arrest due to gastric carcinoma metastatic to the 
liver that was noted to have had its onset 10 months prior to 
death.  

4.  The veteran is not shown to have manifested 
gastrointestinal problems in service or for several years 
thereafter.  

5.  The documented metastatic gastric carcinoma with the 
reported history of peptic ulcer surgery is not shown to be 
due to any event or incident of the veteran's period of 
active service during World War II; nor is it shown to been 
caused or aggravated by the service-connected malaria.  

6.  A service-connected disability is not shown to have 
caused or contributed substantially in producing or 
accelerating the veteran's demise.  



CONCLUSIONS OF LAW

1.  The RO's April 2004 decision denying the appellant's 
claim for DIC based on service connection for cause of the 
veteran's death was final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has been submitted to reopen 
the appellant's claim for DIC based on service connection 
cause of the veteran's death.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2007).  

3.  The fatal disability manifested by metastatic gastric 
carcinoma with a history of peptic ulcer surgery was not due 
to disease or injury that was incurred in the veteran's 
period of active service; nor may any be presumed to have 
been incurred therein; nor was any proximately due to or the 
result of the service-connected malaria.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

4.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In August 2005, the RO sent the appellant a letter in which 
she was informed of the requirements needed to establish 
entitlement to service connection for cause of death and the 
requirements to reopen a claim by new and material evidence.  

In accordance with the requirements of VCAA, the letter 
informed the appellant what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in her possession that pertains to a claim.  

Also, specific to requests to reopen, the appellant must 
be notified of both the reopening criteria and the 
criteria for establishing the underlying claim of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As noted above, both duties under Kent are satisfied.  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
claim was granted.  However, as her claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the appellant in the development of her 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  Since the appellant's claim is 
being reopened, the Board notes that there are medical nexus 
opinions of record.  

Finally, it is noted that the veteran's service medical 
records and personnel file are not of record.  VA had made 
several attempts to obtain the veteran's service personnel 
and medical records; however, in November 1982, a response 
from the National Personnel Records Center (NPRC) indicated 
that the veteran's service records were unavailable due to a 
fire at NPRC, or were on loan to the RO in New York.  

A subsequent request in June 1988 from the NPRC indicated 
that the veteran's records had been lost in the 1973 fire at 
the facility.  The responses from both the NPRC and the RO in 
New York have remained negative.  In October 2007, a formal 
finding of unavailability for the veteran's service medical 
records and personnel file was made and is of record.  

The Board observes that where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  However, where 
relevant records were destroyed by fire at NPRC or are 
otherwise unavailable, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The appellant has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


New and material evidence

Law and Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  



Evidence submitted prior to April 2004

The evidence prior to the RO's last final decision in April 
2004 consisted of records which indicated the veteran's 
service dates and deployment to the Philippines.  Also, his 
death certificate was of record and indicated that the 
veteran died in June 1983 because of respiratory arrest due 
to or as a consequence of gastric carcinoma metastatic to the 
liver.  The veteran was noted to have had gastric carcinoma 
for 10 months prior to his death.  

Also of record was a letter from April 1948 which indicated 
that the veteran's "service-connected disability" was 
continued at no percent.  The letter does not disclose what 
the service-connected disability was, but stated that, in a 
May 1946 letter, the veteran was notified that he had been 
service-connected for that disability at no percent.  

The appellant also submitted general information about 
malaria that she obtained from the internet.  These articles 
detailed the life cycle of malaria parasites which included a 
liver phase, regions in which malaria was common, history of 
malaria and its treatment including treatment by quinine, and 
information about diarrhea which indicated that it could be a 
side effect of parasitic infection.  

Several statements from the appellant are also of record from 
June 1988, February 1989, and October 2003.  In her June 1988 
statement, the appellant initially stated that the veteran 
was wounded in service and came home with an ulcerated 
stomach which he had surgically removed.  She stated that it 
later became cancerous and that the pain was diagnosed as 
back pain that the veteran "lived with."  She stated that 
the veteran had diarrhea as a result for 15 years, which a 
doctor, Dr. M., described as "dumping syndrome."  According 
to the appellant, this resulted in pain which gravitated to 
his liver, where the veteran subsequently acquired liver 
cancer.  

In her February 1989 statement, the appellant stated that, in 
March 1946, two months after his separation from active 
service, the veteran was diagnosed with malaria.  The 
appellant stated that, as a side effect of the malaria, the 
veteran lost his appetite and experienced stomach pain.  

According to the appellant, the veteran had stomach surgery 
in 1953 at Brooklyn Jewish Hospital.  She stated that, after 
the surgery, the veteran did not display any symptoms or pain 
for 10 years when he began experiencing diarrhea three times 
a day, and according to the appellant, "began to change and 
never told me how he felt."  It was at this time that Dr. M. 
diagnosed "dumping syndrome," and the veteran lived for 15 
years with diarrhea.  In 1982, the veteran went to a VA 
hospital where he was diagnosed with stomach cancer 
metastatic to his liver, and was given 6 months to live.  

The appellant's October 2003 statement gives approximately 
the same information.  She indicated that she contacted both 
the treating doctor in 1946 and Dr. M., but that neither had 
records dating back that far.  

The RO in its April 2004 decision denied reopening of the 
appellant's claim because the evidence was not new and 
material.  The RO later found that the evidence did not show 
that the gastric carcinoma metastatic to the liver which 
caused the veteran's death was either incurred in or 
aggravated by the veteran's active service.  Further, the RO 
stated that the evidence did not show that there were any 
service-connected disabilities which led to the veteran's 
death.  


Evidence submitted after April 2004

Since the RO's April 2004 decision, the appellant has 
submitted several more statements, articles of general 
research from the internet, medical records from her 
husband's 1982 VA visit and stay, two VA medical statements, 
and a VA computer print-out referring to the veteran's 
service-connected disability.  

The VA computer print-out from the Compensation and Pension 
service showed that the veteran was service-connected for 
malaria rated at no percent.  No other diseases, 
disabilities, or conditions were shown to be service 
connected by data.  

The appellant submitted four articles of a general nature 
involving malaria, parasitic infections involved with 
malaria, bacterial causes of cancer from ulcers, and 
treatment with quinine and its side effects.  Specifically, 
one of the articles mentioned that a malaria parasite closely 
related to the parasite which caused human malaria could 
cause diarrhea in humans and "[could] be life-threatening to 
people with weakened immune systems."  

Another article related that malaria could relapse months or 
years after initial infection and lie dormant in the liver 
without any symptoms.  The next article reported that a 
specific type of bacteria caused stomach ulcers, which led to 
"Russell cell gastritis."  

The final article noted that quinine was used as a treatment 
for malaria.  It notes that a drug, Quinacrine, had been 
known to discolor the skin and cause gastric ulcers, skin 
rashes and mental disorders.  

Also newly of record are 1982 VA medical reports.  The 
medical reports indicated that, in October 1982, the veteran 
was admitted to a VA Hospital with severe pain in his 
abdomen.  Over the course of 10 days, the veteran was given 
treatment and several tests, one of which was an endoscopy on 
his stomach and liver.  Prior to the endoscopy, there was a 
note from a treating doctor who indicated several problems 
and possible diagnoses.  The first such possibility was a 
recurrence of the ulcer disease the veteran had suffered 30 
years earlier.  The second possibility was gastritis, 
including alcohol-related gastritis.  There was no history, 
as reported by the veteran, of a viral prodrome or history of 
anti-inflammatory ingestion that would support this etiology, 
the doctor noted.  The third possibility of the etiology was 
gastric carcinoma.  The doctor also noted that the veteran 
had 5 bowel movements a day, and noted it as "dumping 
syndrome."  

In the October 1982 endoscopy final report of record, the VA 
examiner noted that there was a status post peptic ulcer 
disease and sub-total (three-quarters) gastrectomy 30 years 
prior to his admission.  The doctor noted a family history of 
a father who died of stomach cancer at the age of 84 and two 
of his siblings who had peptic ulcer disease.  

The veteran was diagnosed with a poorly differentiated 
adenocarcinoma along the suture line of his gastric stump.  
The liver screening also showed multiple defects and 
metastases.  

There are also two medical statements of record.  The first 
was prepared by a VA physician in March 2005.  The opinion 
noted that the veteran died of stomach cancer and that the 
history provided by the appellant consisted of on-going 
fevers and diarrhea.  The doctor stated that the fevers could 
be related to the service-connected malaria and added that 
the veteran's diarrhea could have been caused by the dumping 
syndrome.  Finally, he stated that there was a possibility of 
malaria causing certain types of cancer.  There is no mention 
as to whether the appellant's claims file was reviewed when 
rendering this opinion.  

The second medical report dated in June 2006 was also given 
by another VA physician who stated that the death certificate 
showed the cause of death as respiratory arrest due to 
gastric carcinoma metastatic to the liver.  The doctor stated 
that there was no relationship between the diagnosis of the 
cause of death and the veteran's malaria infection during 
active service.  No mention of claims file review was made.  

Finally, several lay statements from the appellant have been 
submitted since the April 2004 final decision.  Specifically, 
in the appellant's NOD in November 2006, the appellant 
alleged that the malaria caused the fevers which occurred 
intermittently throughout the years.  Because malaria was 
caused by parasitic infections, the parasites gravitated to 
the digestive system causing the veteran's gastric problems.  
Eventually, the gastric problems turned into gastric 
carcinoma and metastasized to the veteran's liver, 
culminating in the respiratory arrest which caused his death.  


Analysis

The RO denied the appellant's request to reopen her claim for 
DIC based on service connection for cause of death in its 
October 2006 decision because, while the evidence was new, 
the new evidence was not material.  Specifically, the 
evidence did not substantiate the appellant's claim.  

However, the evidence submitted since the April 2004 final 
decision is clearly new evidence.  Furthermore, there are two 
medical statements which generally relate to the 
unestablished matter of whether the service-connected malaria 
caused, either directly or through a chain of causation, the 
veteran's death.  

The Board therefore finds that the appellant has submitted 
new and material evidence, which bears directly upon the 
unsubstantiated part of her DIC based on service 
connection for cause of death claim, in order to reopen 
her claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 
(1994).  

According, since the RO did address this matter in 
reopening the claim during the course of the appeal, the 
Board will now adjudicate the matter of the entitlement to 
the DIC based on service connection for cause of the 
veteran's death on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


Service connection for cause of death

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  

Moreover, in the case of malignant tumors, service connection 
may be granted if such a disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing 
death, but rather it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312(b), (c).  


Analysis

The record shows that the veteran was service connected for 
malaria that was rated at a noncompensable level in the years 
between service and his demise.  The appellant has further 
submitted a letter from August 1948 which stated that the 
veteran's service-connected disability remained at no 
percent, and that the veteran was originally service 
connected for that disability in May 1946, 4 months after his 
separation from service.  According to the lay statements by 
the appellant, the veteran was diagnosed with malaria in 
March 1946.  

Therefore, in order for the appellant to succeed in her 
claim, the appellant must establish that the veteran's death 
was a result of a service-connected disability.  See 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2007).  

Initially, the veteran's death certificate notes that the 
primary cause of death was gastric carcinoma metastatic to 
the liver.  There were no contributory conditions noted.  
Since malaria was not listed in that document, the service-
connected malaria cannot be identified as having caused or 
contributed in causing the veteran's death based without 
supporting competent evidence.  Nor due the recently obtained 
VA treatment records from 1982 provide any support for this 
proposition.  

These particular records are important because they are only 
available documents of any medical weight that pertain to 
findings recorded contemporaneously with the veteran's life 
and death.  See 38 C.F.R. § 3.312 (b).  It is the type of 
evidence that the Board must examine closely in discussing 
and evaluating the probative significance of the appellant's 
lay statements and the other medical information obtained in 
connection with her claim.  

Significantly, these records provide no evidentiary support 
for finding that the veteran's cancer was present in service 
or within one year thereafter.  The appellant has not 
contended otherwise, and these records only serve to date the 
onset of the cancer to a time many years after service.  See 
38 C.F.R. §§ 3.307, 3.309.  

Therefore, given this limited record, the appellant must 
present competent evidence that the service-connected malaria 
played either contributory or secondary role in causing of 
the veteran's death...  See 38 C.F.R. § 3.312(c).  

First, on review, the evidence on file does not provide 
support for the assertion that the service-connected malaria 
contributed in any way in producing or accelerating the 
veteran's demise.  In fact, there is no reference to the 
service-connected malaria in any of the documents that 
clearly deal with the advanced and apparently inoperable 
metastatic gastric carcinoma.  There also is no showing of 
primary involvement of the liver or other sites.  

Next, on a secondary basis, the appellant relies on one 
recently submitted medical opinion stating that there was a 
possibility that the service-connected malaria could have 
caused the veteran's cancer.  It also repeated the history 
provided by the appellant that the veteran had had episodes 
of fever that could be due to malaria and diarrhea since 
service, but did not link either to his developing gastric 
cancer.  The statement in this regard found that the diarrhea 
could have been caused by dumping syndrome due to peptic 
ulcer surgery.  

Thus, the medical statement, being quite general, cannot 
constitute probative evidence to establish that the veteran 
had a specific type of cancer whose development could be 
attributed to malaria.  

As to this final point, the appellant has submitted general 
articles of research from the internet in order to show that 
the veteran's malaria could have relapsed many years after 
initial infection and involved the stomach and liver, causing 
cancer or gastric problems; or that the treatment for malaria 
might possibly be the cause of the veteran's gastric 
problems.  However, the other VA medical statement in this 
regard clearly found no relationship between the service-
connected malaria and the cause of the veteran's death.  

The appellant has not submitted any medical evidence which 
specifically links the onset of the veteran's gastric cancer 
to the service-connected malaria.  Furthermore, the competent 
evidence of record does not provide any support for the 
proposition that the veteran's gastric problems began in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Thus, in addressing the submitted medical statements, the 
Board cannot find on this record that the veteran's service-
connected malaria caused or aggravated the gastric carcinoma 
which ultimately caused his death, nor does the evidence tend 
to show that the service-connected malaria itself contributed 
substantially or materially in producing his death.  See 38 
C.F.R. § 3.312(c).  

The Court of Appeals for Veterans Claims has routinely held 
that speculative and inconclusive opinions cannot support a 
claim of service connection.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

Finally, the Board finds that, absent specific medical 
opinion to support the claim, the submitted articles alone 
cannot be viewed as being more than nonspecific information 
of little probative value in deciding this appeal.  Although 
the appellant in this regard can provide competent evidence 
as to her observations, she also cannot provide competent 
evidence to establish a diagnosis or the etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Accordingly, the appellant's claim for DIC based on service 
connection for cause of death must be denied.  

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. 

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

DIC based on service connection for cause of the veteran's 
death is denied.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


